Citation Nr: 1623038	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for (1) chronic obstructive pulmonary disorder, (2) chronic bronchitis, (3) emphysema, (4) mesothelioma, and (5) tinnitus; (6) entitlement to an increased rating for asbestosis; and (7) Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1973 to March 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Montgomery, Alabama.

In May 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In October 2012, the Board remanded these issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also denied claims of entitlement to service connection for a claimed heart disorder and a claimed dental disorder.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2015). 

The Veteran has multiple representatives pertaining to separate active appeals.  A VA Form 21-22 signed April 24, 2002, appoints Disabled American Veterans as his accredited service organization representative with no limitation.  A VA Form 21-22 dated June 22, 2012, appoints a private law firm (Gardberg and Clausen) as representative for specific issues listed in a fee agreement also signed on that date.  These issues are not the subject of this decision.  Accordingly, Disabled American Veterans remains his representative for the issues addressed here.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2012 Board remand, the instructions were to (1) obtain all outstanding VA outpatient treatment records related to hearing loss and psychiatric complaints from the VA medical center in Biloxi, Mississippi, and obtain VA outpatient treatment records related to psychiatric complaints from the VA medical center in Mobile, Alabama since December 2011; (2) afford the Veteran a VA audiological examination which included an opinion as to the nature of any current hearing loss disorder and whether it had its onset in or is otherwise etiologically related to service; (3) afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder which included an opinion as to whether the Veteran has PTSD, and, if so, whether it is the result of any in-service claimed event; and (4) notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims; and (5) re-adjudicate each issue and provide a Supplemental Statement of the Case.  

Since the Board's remand, the RO has (1) obtained updated VA outpatient records and has (2) obtained a VA audiology examination.  Significantly, the RO has not (3) obtained a VA mental disorders examination and has not (5) readjudicated either remanded issue or provided a Supplemental Statement of the Case.  Under these circumstances, the Board finds that there has not been substantial compliance with the Board's remand instructions.  

The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Upon receipt of the foregoing records, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include but not limited to PTSD and major depressive disorder as well as any other psychiatric disorder found on examination.  All indicated tests and studies are to be performed.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressor during active service: he was thrown into water by individuals who knew he was unable to swim. 

The VA examiner should confirm whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed psychiatric disorder and events during active service as well as post-service treatment records showing diagnoses of PTSD, major depression and other acquired psychiatric disorders.

If the examiner disagrees with the previous assessments of PTSD, major depression, or any other acquired psychiatric disorder and asserts that there is no Axis I diagnosis, the examiner should state whether there was an Axis I diagnosis that has since resolved.  If an acquired psychiatric disorder has resolved, the examiner should state whether, at any time, it is as least likely as not (i.e., a 50 percent probability or greater) that any identified acquired psychiatric disorder had its onset during active service or otherwise originated during active service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


